                                                             JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




DAVID HERZER, et al.,               CV 18-6199 DSF (JEMx)
       Plaintiffs,

                v.                  JUDGMENT

WELLS FARGO BANK, N.A., et
al.,
      Defendants.



  The Court having granted a motion to dismiss,

   IT IS ORDERED AND ADJUDGED that Plaintiffs take
nothing, that the action be dismissed with prejudice, and that
Defendants recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.



  Date: November 2, 2018            ___________________________
                                    Dale S. Fischer
                                    United States District Judge
